DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.17155896.8, filed on 02/13/2017.
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 8/9/2019.  The amendment has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019, 10/20/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16, 24-25, are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “subjecting a sample of a processed feedstuff raw material and/or feedstuff to: a quantitative analysis of at least one parameter…; a determination of a ratio of a reactive amount of lysine to a total amount of lysine…; and a quantitative analysis of an amount of at least one amino acid….; plotting parameters obtained in al) to a3) as a function of time points of processing of the sample… ” which is/are mere data analysis/manipulations. This judicial exception is not integrated into a practical application because there is none mentioned in the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: there is no particular machine applying the abstract idea (see MPEP 2106.05(b)), no real-world transformation in the claim (see MPEP 2106.05(c)).  The claim does not constitute an improvement to a particular technology (see MPEP 2106.05(a)) nor generally links the abstract idea to a particular technological environment or field-of-use (see MPEP 2106.05(h)). 
	Appropriate correction is required.
Allowable Subject Matter
Claims 15-16, 24-25 appear allowable if rewritten or amended to overcome the rejection(s) above, set forth in the Office Action.
Claims 17-23, 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a computer-implemented method for assessing processing influences on nutritional value of a feedstuff raw material and/or feedstuff, the method comprising: subjecting a sample of the same feedstuff raw material and/or feedstuff as in a) of the method to near-infrared (NIR) spectroscopy; matching the absorption intensities at the respective wavelengths or wavenumbers in the NIR spectrum obtained in A) with the corresponding parameters and their values determined in al) to a3); and plotting the matching of B) as a calibration graph and/or expressing the parameters determined in al) to a3) in a calibration equation as a function of the absorption intensities at the respective wavelengths or wavenumbers matched in B).
Claims 18-23, 26-27 are objected by the virtue of their dependence from the objected claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886